IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0986
                               Filed August 7, 2019


IN THE INTEREST OF S.B., T.R., and P.R.,
Minor Children,

A.B., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Appanoose County, William Owens,

Associate Juvenile Judge.



       A mother appeals the termination of her parental rights to her three children.

AFFIRMED.



       Julie De Vries of De Vries Law Office, PLC, Centerville, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Debra A. George of Griffing & George Law Firm, PLC, Centerville, guardian

ad litem for minor children.



       Considered by Potterfield, P.J., Greer, J., and Scott, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                            2


SCOTT, Senior Judge.

       A mother appeals the termination of her parental rights to her minor

children—P.R., born in 2011; T.R., born in 2014; and S.B., born in 2016. 1 The

mother argues (1) termination is not in the children’s best interests due to the

closeness of the parent-child bond,2 (2) the State failed to make reasonable efforts

at reunification, and (3) termination was premature because S.B.’s father was not

identified or offered services. Our review is de novo. In re L.T., 924 N.W.2d 521,

526 (Iowa 2019). Our primary consideration is the best interests of the children,

In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the defining elements of which are

the children’s safety and need for a permanent home. In re H.S., 805 N.W.2d 737,

748 (Iowa 2011).

       As to the mother’s first argument, we conclude termination of her parental

rights is in the children’s best interests. To the extent the mother argues the

permissive statutory exception to termination contained in Iowa Code section

232.116(3)(c) (2018) should be applied to avert termination, we disagree. We

affirm the juvenile court on those matters by memorandum opinion pursuant to

Iowa Court Rule 21.26(1)(a), (c), (d), and (e).

       Second, we agree with the State that the mother’s reasonable-efforts

challenge is not preserved for our review. It is true that the Iowa Department of

Human Services (DHS) “is to provide ‘every reasonable effort to return the child



1
  The parental rights of the two oldest children’s father were also terminated. He does not
appeal. The identity of the youngest child’s father is unknown.
2
  The mother does not challenge the sufficiency of the evidence supporting the statutory
grounds for termination cited by the juvenile court. As such, we need not address this
step in the three-step termination framework. See In re P.L., 778 N.W.2d 33, 40 (Iowa
2010).
                                           3


the child’s home as quickly as possible consistent with the best interests of the

child.’” L.T., 924 N.W.2d at 528 (quoting Iowa Code § 232.102(7)). However,

while DHS “has an obligation to make reasonable efforts toward reunification, . . .

a parent has an equal obligation to demand other, different, or additional services

prior to a permanency or termination hearing.” In re A.A.G., 708 N.W.2d 85, 91

(Iowa Ct. App. 2005). On appeal, the mother complains her visits with the children

“were not numerous nor consistent enough to allow [her] to progress towards

reunification.”     A permanency hearing in the child-in-need-of-assistance

proceedings was held in August 2018, after which the court authorized the State

to initiate termination proceedings. The State did so in November. It was not until

January 9, 2019, at which time a termination hearing was scheduled to occur in

eight days,3 after the permanency hearing, the State’s termination petition, and

roughly one-and-one-half years of offered services that the mother alerted the

juvenile court of her complaint by filing an “application for services and reasonable

efforts” requesting an order for weekly visits. The mother’s request was made too

late to preserve error for appeal. See In re C.H., 652 N.W.2d 144, 148 (Iowa 2002)

(noting complaints must be voiced to the juvenile court); A.A.G., 708 N.W.2d at 91

(noting the parent’s obligation to request specific services must precede the

permanency hearing in order to preserve error for appellate review). Alternatively,

upon our de novo review, we conclude the State satisfied its reasonable-efforts

mandate.




3
    The hearing was subsequently continued to March.
                                         4


       As to the mother’s final argument, we agree with the State that the mother

cannot challenge the termination of her parental rights on the ground that the father

of one of the three children was not identified or offered services. See, e.g., In re

D.G., 704 N.W.2d 454, 459 (Iowa Ct. App. 2005) (“[I]n termination of parental rights

proceedings each parent’s parental rights are separate adjudications, both

factually and legally.”).

       We affirm the termination of the mother’s parental rights.

       AFFIRMED.